                       Case 6:19-bk-01320-KJ       Doc 34     Filed 12/11/19     Page 1 of 4
                                      United States Bankruptcy Court
                                       Middle District of Florida
In re:                                                                                  Case No. 19-01320-CCJ
Van T. Bui                                                                              Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113A-6           User: badrienne              Page 1 of 2                   Date Rcvd: Dec 09, 2019
                               Form ID: Donci237            Total Noticed: 46


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 11, 2019.
db             +Van T. Bui,    1421 Arbitus Circle,    Oviedo, FL 32765-8046
cr             +BANK OF AMERICA, N.A.,    c/o Frenkel Lambert et al,     One East Broward Blvd., Suite 1430,
                 Fort Lauderdale, FL 33301-1844
cr             +Fidelity Bank,    c/o Hiday & Ricke, P.A.,     P.O. Box 550858,   Jacksonville, FL 32255,
                 UNITED STATES 32255-0858
28093135      ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
               (address filed with court: Bank of America,       1100 North King Street,    Wilmington, DE 19884)
28093133       +Bank of America,    PO Box 31785,    Tampa, FL 33631-3785
28093136       +Bank of America,    4909 Savarese Circle,    Tampa, FL 33634-2413
28217575        Bank of America, N.A.,    P.O. Box 31785,    Tampa, FL 33631-3785
28140776       +Bank of America, N.A.,    P O Box 982284,    El Paso, TX 79998-2284
28093137       +Barclays Bank Delaware,    Po Box 8803,    Wilmington, DE 19899-8803
28162196       +Chase Bank USA, N.A.,    c/o National Bankruptcy Services, LLC,     P.O. Box 9013,
                 Addison Texas 75001-9013
28093139       +Chase Card,    Po Box 15298,    Wilmington, DE 19850-5298
28093141       +Colleen Lehmann, Esq,    PO Box 290335,    Tampa, FL 33687-0335
28093143       +Credence Resource Mgmt,    17000 Dallas Pkwy Ste 20,     Dallas, TX 75248-1938
28093148       +FNB Omaha,   PO Box 3412,     Omaha, NE 68103-0412
28093144       +Fidelity Bank,    Pob 105075,    Atlanta, GA 30348-5075
28093146       +First Bankcard,    PO Box 2557,    Omaha, NE 68103-2557
28093147       +First Source Advantage LLC,     205 Bryant Woods South,    Amhearst, NY 14228-3609
28093149       +Frenkel Lambert Weiss,    Weisman & Gordon LLP,     1 East Broward Blvd #1430,
                 Fort Lauderdale, FL 33301-1844
28093150       +GC Services Limited Ptnrshp,     6330 Gulfton,    Houston, TX 77081-1108
28093151       +I C System Inc,    Po Box 64378,    Saint Paul, MN 55164-0378
28093156       +MSKP Orlando Square LLC,     c/o Brett R Renton, Esq,    Shutts & Bowen, LLP,
                 300 S Orange Ave #1600,     Orlando, FL 32801-3382
28093157        MSKP Orlando Square LLC,     Benesch Friedlander Coplan,    & Aronoff,
                 200 Public Square, Ste 2300,     Cleveland, OH 44114-2378
28243580       +MSKP Orlando Square, LLC,     c/o James A. Timko, Esq.,    Shutts & Bowen LLP,
                 300 S. Orange Ave., #1600,     Orlando, FL 32801-3382
28093153       +Madison Creek HOA,    c/o Towers Property Mgmt Inc,     1320 N Semoran Blvd #100,
                 Orlando, FL 32807-3552
28093152       +Madison Creek HOA,    c/o Jennifer L Davis, Esq,     Clayton & McCulloh,
                 1065 Maitland Cnt Commons Bl,     Maitland, FL 32751-7437
28093155       +Monarch Recovery Mgmt Inc,     3260 Tillman Drive,    Suite 75,   Bensalem, PA 19020-2059
28093158       +NCB Mgmt Services, Inc,    Po Box 1099,    Langhorne, PA 19047-6099
28093159       +Oxygen Recovery Group,    1 Hillcrest Ctr,     Spring Valley, NY 10977-3745
28136831      ++PERI GARITE,    ATTN CARD WORKS,    101 CROSSWAYS PARK DR W,    WOODBURY NY 11797-2020
               (address filed with court: First National Bank of Omaha,       1620 Dodge Street, Stop code 3105,
                 Omaha, NE 68197)
28118893       +TIAA, FSB,   301 West Bay Street,     Jacksonville, Florida 32202-5147
28093162        Tiaa Bank,   PO Box 620139,     Atlanta, GA 30362-2139

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: ecf@c13orl.com Dec 10 2019 00:25:45       Laurie K Weatherford,
                 Post Office Box 3450,    Winter Park, FL 32790-3450
28093132       +E-mail/Text: bnc@alltran.com Dec 10 2019 00:26:50       Alltran Financial, LP,    PO Box 722929,
                 Houston, TX 77272-2929
28093138       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Dec 10 2019 00:34:46        Capital One Bank,
                 Attn: Bankruptcy Dept.,    Po Box 30285,   Salt Lake City, UT 84130-0285
28093140       +E-mail/Text: mediamanagers@clientservices.com Dec 10 2019 00:26:45        Client Services, Inc,
                 3451 Harry Truman Blvd,    Saint Charles, MO 63301-9816
28093142       +E-mail/Text: convergent@ebn.phinsolutions.com Dec 10 2019 00:27:39        Convergent Outsourcing,
                 800 SW 39th Street #100,    PO Box 9004,   Renton, WA 98057-9004
28093145       +E-mail/Text: data_processing@fin-rec.com Dec 10 2019 00:27:11        Financial Recovery Services,
                 PO Box 385908,   Minneapolis, MN 55438-5908
28093130        E-mail/Text: OGCBankruptcy@floridarevenue.com Dec 10 2019 00:25:44
                 Florida Department of Revenue,    Bankruptcy Unit,    Post Office Box 6668,
                 Tallahassee FL 32314-6668
28093131        E-mail/Text: cio.bncmail@irs.gov Dec 10 2019 00:27:06       Internal Revenue Service,
                 Post Office Box 7346,    Philadelphia PA 19101-7346
28169347       +E-mail/Text: bankruptcydpt@mcmcg.com Dec 10 2019 00:27:22        Midland Funding LLC,
                 PO Box 2011,   Warren, MI 48090-2011
28093154       +E-mail/Text: bankruptcydpt@mcmcg.com Dec 10 2019 00:27:22        Midland Funding LLC,
                 2365 Northside Drive,    Suite 300,   San Diego, CA 92108-2709
28093160        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Dec 10 2019 00:35:20
                 Portfolio Recovery Assoc,    Attn: Bankruptcy,    Po Box 41067,    Norfolk, VA 23541
28228973        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Dec 10 2019 00:34:48
                 Portfolio Recovery Associates, LLC,    POB 41067,    Norfolk VA 23541
28093129        E-mail/Text: kelly.rose@seminolecounty.tax Dec 10 2019 00:27:17
                 Seminole County Tax Collector,    Post Office Box 630,    Sanford FL 32772-0630
28093161       +E-mail/PDF: gecsedi@recoverycorp.com Dec 10 2019 00:34:43        Syncb / Home Design,
                 PO Box 965036,   Orlando, FL 32896-5036
                          Case 6:19-bk-01320-KJ                Doc 34       Filed 12/11/19          Page 2 of 4



District/off: 113A-6                  User: badrienne                    Page 2 of 2                          Date Rcvd: Dec 09, 2019
                                      Form ID: Donci237                  Total Noticed: 46


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
28117520        E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Dec 10 2019 00:35:38     T Mobile/T-Mobile USA Inc,
                 by American InfoSource as agent,   PO Box 248848,   Oklahoma City, OK 73124-8848
                                                                                            TOTAL: 15

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                BANK OF AMERICA, N.A.
cr                TIAA, FSB
cr*              +BANK OF AMERICA, N.A.,   P.O. Box 31785,   TAMPA, FL 33631-3785
cr*               BANK OF AMERICA, N.A.,   P.O. Box 31785,   TAMPA, FL 33631-3785
cr*               BANK OF AMERICA, N.A.,   P.O. Box 31785,   TAMPA, FL 33631-3785
28093134*       ++BANK OF AMERICA,   PO BOX 982238,   EL PASO TX 79998-2238
                 (address filed with court: Bank of America,    Po Box 982238,    El Paso, TX 79998)
                                                                                               TOTALS: 2, * 4, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 11, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 9, 2019 at the address(es) listed below:
              Elizabeth Eckhart     on behalf of Creditor    TIAA, FSB eeckhart@logs.com,
               electronicbankruptcynotices@logs.com
              Jeffrey R Becker    on behalf of Creditor    Fidelity Bank jbecker@hidayricke.com,
               bwheeler@hidayricke.com
              Laurie K Weatherford    ecfdailysummary@c13orl.com
              Lindsey A Savastano    on behalf of Creditor    BANK OF AMERICA, N.A. lsavastano@flwlaw.com,
               NJackson@flwlaw.com
              Marie E. Henkel     mehenkel@yahoo.com, mhenkel@ecf.axosfs.com
              Robert H Pflueger    on behalf of Debtor Van T. Bui lucy@rhpflueger.com,
               rob@rhpflueger.com;r40459@notify.bestcase.com
              United States Trustee - ORL7/13, 7    USTP.Region21.OR.ECF@usdoj.gov
                                                                                              TOTAL: 7
                Case 6:19-bk-01320-KJ                Doc 34        Filed 12/11/19      Page 3 of 4
[Donci237] [Order Converting/Reconverting Case from Chapter 12/13 to Chapter 7]




                                           ORDERED.
Dated: December 9, 2019




                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION
                                           www.flmb.uscourts.gov



In re:                                                                        Case No. 6:19−bk−01320−CCJ
                                                                              Chapter 7
Van T. Bui



________Debtor*________/

                   ORDER CONVERTING CASE FROM CHAPTER 13 TO CHAPTER 7

    THIS CASE came on for consideration without a hearing on the Notice of Conversion (Document No. 31)
under Section 1307 of the Bankruptcy Code. The Court finds that Debtor is eligible for relief under Chapter 7
of the Bankruptcy Code. Accordingly, it is

   ORDERED:

   1. This case is converted to a case under Chapter 7 of the Bankruptcy Code.
   2. All hearings pending in the Chapter 13 case are cancelled.
    3. Pursuant to Local Rule 4001−1(c)(5), any motion for relief from stay pending as of the date of this order
is abated until the movant files an amended motion for relief from stay in the converted case and serves it on
the appropriate parties.

    4. The Chapter 13 Trustee shall disburse any undistributed funds in the Trustee's possession on the date of
conversion to Debtor, and if Debtor is represented by counsel, mailed to the Debtor in care of Debtor's
attorney.
   5. Within 14 days from the date of this Order, Debtor, the Trustee, or any party in interest may request the
Court to examine the fees paid to the Debtor's attorney and request disgorgement of any portion deemed
excessive. The Court shall retain jurisdiction for this purpose.

   6. The Chapter 13 Trustee is discharged from any further duties in this case.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.

The Clerk's office is directed to serve a copy of this order on interested parties.
                Case 6:19-bk-01320-KJ             Doc 34       Filed 12/11/19        Page 4 of 4
                          NOTICE REGARDING CONVERSION TO CHAPTER 7

   1. The U.S. Trustee has scheduled an additional meeting of creditors pursuant to 11 U.S.C. § 341, for
January 7, 2020 at 10:00 AM in George C. Young Courthouse, Suite 1202−A, 400 West Washington
Street, Orlando, FL 32801 at which time Debtor and Debtor's attorney shall appear in person. The § 341
meeting may be adjourned from time to time without further written notice.

   2. The U.S. Trustee has appointed a Chapter 7 Trustee:

Marie E. Henkel
3560 South Magnolia Avenue
Orlando, FL 32806
   3. March 9, 2020 is the last day for filing a complaint seeking an exception to discharge under 11 U.S.C. §
523(a)(2), (a)(4), or (a)(6). If no such complaint is timely filed, the discharge will be granted and will
encompass debts that might not be subject to discharge.

   4. The deadline to file a proof of claim is February 18, 2020. Creditors who filed a proof of claim prior to
the conversion of the case do not need to file a new proof of claim.

   5. Within 14 days from the date of the Order Converting the Case, Debtor shall file any unfiled Schedules
or Statements required by Fed. R. Bankr. P. 1007 or the case may be dismissed.
    6. Within 14 days from the date of the Order Converting Case, as required by Fed. Bankr. P. 1019, Debtor
shall file a schedule of debts incurred after the commencement of the case and before the entry of the Order
Converting Case, including the name and address of each holder of a claim. If Debtor is represented by an
attorney, the attorney shall upload the additional holders of claims via CM/ECF. Debtor or Debtor's attorney
shall serve a copy of the Order Converting Case and this notice on each additional holder of a claim and shall
file a proof of service with the Court. If the case is converted after confirmation of a plan, Debtor shall also
file a schedule of all properties acquired after the commencement of the case but before the entry of the order
of confirmation, and a schedule of all executory contracts and unexpired leases entered into or assumed after
the commencement of the case but before the entry of the Order Converting Case.
   7. Within 14 days from the date of the Order Converting Case, Debtor shall pay unpaid filing fees in the
amount of n/a and the $25.00 fee for converting the case, if not previously paid. Failure to pay filing fees may
result in dismissal of the case or the discharge being withheld. Payment shall be made by cashier's check or
money order payable to
Clerk, U.S. Bankruptcy Court
George C. Young Federal Courthouse
400 West Washington Street
Suite 5100
Orlando, FL 32801

   8. Avoid delays. You are reminded that Local Rule 5073−1 restricts the entry of cellular telephones and,
except in Orlando, computers into the Courthouse absent a specific order of authorization issued beforehand
by the presiding judge, a valid Florida Bar identification card, or pro hac vice order. Please take notice that as
an additional security measure a photo ID is required for entry into the Courthouse.
